DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 03/07/2022 has been acknowledged and entered. Claims 11 and 27 have been cancelled. 

	Response to Arguments
Applicant’s arguments, see pages 11-14, filed 03/07/2022, with respect to the claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-10, 12-13, 15-16, 18, 26 and 28-30 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-10, 12-13, 15-16, 18, 26 and 28-30 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claims 1, 15 and 30 including “a second fin structure directly on the layer of insulation material, the second fin structure comprising a first group III-V semiconductor material, …; a second source and drain region above the layer of insulation material and laterally adjacent to 

In example:
(i) Leobandung et al. (U.S. Patent Pub. No. 2017/0011969) teaches a partially fabricated integrated circuit structure comprising: a layer of insulation material; a first fin structure directly on the layer of insulation material, the first fin structure comprising a 
(ii) Glass et al. (U.S. Patent Pub. No. 2017/0162447) teaches a fully fabricated integrated circuit (IC) comprising: a layer of insulation material; a first fin structure over the layer of insulation material, the first fin structure comprising germanium; a second fin structure over the layer of insulation material, the second fin structure comprising a first group III-V semiconductor material, wherein the first and second fin structures exist in a common plane such that an imaginary horizontal line that passes through the first fin structure also passes through the second fin structure; a first gate structure on a portion of the first fin structure, the first gate structure including a first gate electrode and a first gate dielectric, the first gate dielectric being between the portion of the first fin structure and the first gate electrode; a second gate structure on a portion of the second fin 
(iii) An et al. (U.S. Patent Pub. No. 2015/0340490) teaches an integrated circuit comprising: a layer of insulation material; a nanowire fin structure directly on the layer of insulation material; a gate structure on a portion of the fin structure, the gate structure including a first gate electrode and a first gate dielectric; a source/drain region above the layer of insulation material and laterally adjacent a portion of the nanowire fin structure; and a layer of semiconductor material functioning as a seed layer between the layer of insulation material and the source/drain region, but fails to specifically teach wherein said seed layer is specifically germanium as well as the limitations as mentioned above with regards to differing III-V semiconductor material compositions of the second fin structure and the second source or drain region.
Guo et al. (U.S. Patent Pub. No. 2013/0153964) teaches a CMOS type transistor device comprising a N-FET region having a group III-V semiconductor material channel and a P-FET region having a germanium material channel formed on a layer of insulation material, wherein a layer comprising germanium is provided between the insulation material and the III-V semiconductor material including source/drain regions, but fails to specifically teach first and second fins as claimed as well as the limitations mentioned above with regards to differing III-V semiconductor material compositions of the second fin structure and the second source or drain region.
(v) Wu et al. (U.S. Patent Pub. No. 2013/0168771) teaches a fin formed over a substrate comprising a first semiconductor material (germanium) and a source and drain region being formed by replacement including etching a portion of a fin laterally adjacent to the gate structure and forming a second semiconductor to function as the source and drain region, wherein the semiconductor materials are known to include group III-V semiconductor materials and wherein the first and second semiconductor materials may be different, but fails to specifically teach wherein the first semiconductor material is a III-V material and more specifically fails to specifically teach a source or drain region above the layer of insulation material comprising a second group III-V semiconductor material that is compositionally different from the first group III-V material of the fin structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERROL V FERNANDES/Primary Examiner, Art Unit 2894